ROBINSON, J.
Where a testator makes a devise of real estate to a son, and in such devise provides that upon the happening of an event which may or may not happen, the lands devised to such son shall “go to and be vested in the heirs of the body” of such son, upon the happening of the event which divests the son of his estate therein the children of the son take the lands, of which the son has been divested, by devise from the testator in their own right and not in a representative capacity.
2. In such case the land's pass to the heirs of the body of the son free from the burden of the debts of the son to the estate of the testator.
Judgment affirmed.
Jones, Matthias and Allen, JJ., concur.